DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Acknowledgment is made to applicant’s amendment of claims 1 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley et al. (Pub No 2002/0046872) in view of Liang et al. (PN 7641829) and Gopalan et al. (PN 9327979).
Smalley teaches a method for preparing carbon nanotubes, in particular small ropes of single wall carbon nanotubes, in which the carbon nanotubes are coated in a polymeric encapsulant (Abstract, ¶ 0021).  Smalley teaches that the coating allows for high concentrations of nanotubes in bulk materials, and that the nanotubes may be treated to remove the polymer coating to restore the nanotubes such as by using a solvent for the polymer to remove the coating (¶ 0022, 0054).  Smalley teaches for example the formation of a bucky paper from the encapsulated nanotubes (¶ 0083-0085).  Smalley does not teach that the nanotubes are used to form an EMI shielding composite or that the nanotubes take the form of flakes or powders.
In a similar field of endeavor Liang teaches a method for bulk processing of carbon nanotubes (Abstract).  Liang teaches providing nanotubes including non-pristine nanotubes (col 4 ln 25-52) such as the modified nanotubes of Smalley and forming a macroscale article by cross-linking the nanotubes comprising a plurality of interwoven, entangled or glued nanoscale fibers (col 4 ln 54-58) interpreted to read upon cross-linked nanotubes.  Liang teaches forming a suspension with the nanotubes (col 5 ln 15-50) which as discussed in Smalley (¶ 
Gopalan in a similar field of endeavor discusses the incorporation of nanotubes in composites due to their electronic properties (Abstract, col 1 ln 15-20).  Gopalan teaches that it was known in the art at the time the invention was effectively filed that should nanotubes be encapsulated in polymers during processing that the removal of the polymer encapsulation is known as the polymer can result in inter-tube energetic barriers and inferior network connections (col 1 ln 33-56).  Gopalan teaches that the removal of the polymer may be done using a solvent (col 2 ln 56-63) similar to the teaching of Smalley.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to remove the polymer encapsulation from the chopped nanotubes of Smalley in view of Liang prior to use in an EMI shielding composite 
With regards to the claim limitations regarding an “original EMI shielding composite”, the claim is not interpreted as requiring the formation of both the original EMI shielding composite and the modified EMI shielding composite.  The claim is interpreted as requiring that the modified EMI shielding composite would have adjusted properties as compared to a hypothetical original EMI shielding composite.  As the method of the prior art teaches performing all of the positively set forth method steps of providing cross-linked CNS filler encapsulated with polymer, removing the polymer encapsulation and embedding the CNS filler in a curable matrix to form an EMI shield the method of the prior art is interpreted to inherently provide an EMI shield with adjusted properties as compared to an original EMI shield.  NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Smalley in view of Liang and Gopalan teaches a similar method of providing nanotubes encapsulated in a polymeric material, removing the polymeric material with a solvent and mixing the treated nanotubes with an epoxy material to form an EMI shielding composite.  The claimed difference in dielectric permittivity values would inherently be present in comparison to a dissimilar EMI shielding through using the same materials to perform the same method steps to produce a similar product.  NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
With regards to claim 2, Smalley teaches using a solvent to remove the encapsulant (¶ 0054).
With regards to claim 3, Smalley teaches that the particular solvent depends upon the chemical nature of the polymer used to encapsulate the 
With regards to claim 6, Liang teaches that the subdividing may be continued and repeated until desired dimensions are achieved (col 7 ln 20-36).  Barring a showing of unexpected results it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform subdividing until 0.5-5 microns average size of CNS material remain through following the teachings of Liang.
With regards to claim 7, Smalley teaches that the nanotubes are electrical conductors with the encapsulant serving as an insulator (¶ 0029). 
With regards to claims 8 and 9, Smalley does not teach a specific limiting amount between the coating of the encapsulant and the nanotube.  Barring a showing of unexpected results it would have been obvious to one of ordinary skill to utilize 0.1-15% weight encapsulant for the carbon nanotubes through routine experimentation as no particular loading is required prompting said experimentation.
With regards to claim 10, Liang teaches using 1% nanotubes (Example 4).
With regards to claims 11-12, Liang teaches using epoxy cured by heat (col 8 ln 8-49).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley et al. (Pub No 2002/0046872) in view of Liang et al. (PN 7641829) and  as applied to claim 1 above, and further in view of Hisashi et al. (Pub No 2010/0189625).
With regards to claims 4 and 5, Smalley teaches that a variety of polymers can be used (¶ 0046) and that the particular solvent is dependent upon the polymer (¶ 0054).  Smalley does not explicitly teach the use of polyurethane or polyamide.
Hisashi teaches that known polymers for binding nanotubes and in particular facilitating granulation include polyamide and polyurethane (¶ 0046) with known solvents including DMF and ethanol (col 5 ln 15-30, col 6 ln 30-33 of Liang).  It would have been obvious to one of ordinary skill to utilize known polymers for encapsulating the nanotubes as Smalley teaches using many different polymers prompting one of ordinary skill to look to related art, and the particular solvent used is taught to be dependent upon the chemistry of the particular polymer as it is required to be soluble.


Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the prior art does not teach or suggest the features of claim 1, this argument is not persuasive.  The process of Smalley in view of Liang and Gopalan as set forth above utilizes a solvent to remove polymeric encapsulation from carbon nano-tube materials prior to use in an EMI shielding composite in which the resin encapsulates the carbon nanotubes.  Applicant’s claim requires these same steps to be taken to produce a similar generic EMI shielding composite material.  As set forth in the previous office action, the claimed difference in dielectric permittivity values would inherently be present in comparison to a dissimilar EMI shielding through using the same materials to perform the same method steps to produce a similar product.  NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Applicant’s response does not address the inherency of the claimed latent property.  Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742